Case 1:18-cv-10225-MLW Document 311 Filed 07/30/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

LILIAN PAHOLA CALDERON JIMENEZ )
AND LUIS GORDILLO, ET AL., )
individually and on behalf of all )
others similarly situated, )
)
Petitioners-Plaintiffs, )

)

Vv. ) C.A. No. 18-10225-MLW

)

KEVIN McALEENAN, ET AL., )
)

Respondents-Defendants. )
ORDER

WOLF, D.d. July 30, 2019

It is hereby ORDERED that, if necessary, a hearing on
petitioners' Motion for Order to Show Cause (Docket No. 304) and
other pending matters shall be held on August 2, 2019, at 10:30

a.m.

Chico De Oe DE

UNITED STATES DISTRICT JUDGE
